Citation Nr: 1502603	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel	


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection for tinnitus and bilateral hearing loss and assigned initial 10 percent and 0 percent disability ratings, respectively, both effective from October 14, 2010.

The Veteran testified before the undersigned at a March 2014 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2013 the Veteran submitted signed and completed "Authorization and Consent to Release Information" forms (VA Form 21-4142) for records of treatment for hearing loss and tinnitus at Hearing and Speech Clinic (Hearing and Speech) and North Alabama ENT Associates, P.C. (North Alabama), both located in Huntsville, Alabama.  There are no treatment records from Hearing and Speech in the claims file or among the Veteran's paperless records.  Although the AOJ requested and received treatment records from North Alabama, these records are only dated to January 2009 and the Veteran reported during the March 2014 hearing that he had received treatment at this facility as recently as 2011.  As steps have not yet been taken to obtain the above identified treatment records, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

During the March 2014 hearing, the Veteran reported that he was scheduled for a hearing evaluation at the VA Community Based Outpatient Clinic in Madison, Alabama (VACBOC Madison) in April 2014.  In a May 2014 letter, his representative requested that VA obtain the records of the hearing evaluation conducted at the VA Medical Center in Birmingham, Alabama (VAMC Birmingham) in April 2014.  There are no VA treatment records currently in the claims file or among the Veteran's paperless records.  Thus, it appears that there are VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss and tinnitus from VAMC Birmingham and VACBOC Madison; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for hearing loss and tinnitus from North Alabama ENT Associates, P.C. dated from January 2009 through the present and from Hearing and Speech Clinic.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

3.  Thereafter, readjudicate the claim.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

